Citation Nr: 0210490	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  01-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left knee total 
arthroplasty as secondary to service-connected residuals of 
fracture of the distal left fibula and ununited fracture of 
the internal malleolus.  

2.  Entitlement to service connection for pain, numbness, and 
tingling in both feet as secondary to service-connected right 
total knee arthroplasty.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of fracture of the distal left fibula 
and ununited fracture of the internal malleolus.  


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The case returns to the Board following a remand in March 
2002.  Pursuant to the March 2002 remand, the veteran was 
afforded a videoconference Board hearing in May 2002, a 
transcript of which is associated with the claims folder.  

During the Board hearing, the veteran indicated that he was 
not pursuing the issue of service connection for pain, 
numbness, and tingling in both feet.  However, there is no 
written statement from the veteran affirmatively stating his 
intent to withdraw his appeal of that issue.  See 38 C.F.R. § 
20.204 (2001).  Therefore, the Board finds that the matter is 
still in appellate status and is discussed below.  

The Board notes that in January 2002 the veteran submitted to 
the RO written statements and medical evidence, much of it 
duplicative or cumulative of evidence previously of record.  
The RO did not issue a supplemental statement of the case to 
the veteran prior to certifying this appeal to the Board.  
However, in March 2002, the veteran submitted to the Board 
the same written statements and medical evidence.  The Board 
is free to evaluate this evidence without referring the 
matter to the RO.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(amending 38 C.F.R. § 20.1304 effective Feb. 22, 2002).   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of left knee injury or disorder in 
service and no competent medical evidence of a nexus between 
the current left knee disorder and service.    

3.   Medical evidence of record suggests that the veteran's 
service-connected disabilities contributed to his left knee 
disorder and ultimate joint replacement.

4.  There is no evidence of pain, numbness, and tingling in 
both feet in service and no competent evidence of a nexus 
between pain, numbness, and tingling in both feet and the 
veteran's period of active service or any service-connected 
disability.    

5.  Manifestations of residuals of fracture of the distal 
left fibula and ununited fracture of the internal malleolus 
include subjective complaints of significant pain on use, 
constant swelling to varying degrees throughout the day, and 
fatigability and weakness due to pain; objective evidence of 
slight general swelling of the ankle, dorsiflexion to 10 
degrees and plantar flexion to 30 degrees without indication 
of pain on motion; and X-ray evidence of arthritis.  There is 
no evidence of tenderness, neurologic or motor deficit, or 
incoordination.  


CONCLUSIONS OF LAW

1.  Service connection for left knee total arthroplasty as 
secondary to service-connected disabilities is established.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2001).  

2.  Service connection for pain, numbness, and tingling in 
both feet is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2001).
3.  The criteria for a 20 percent disability rating for 
residuals of fracture of the distal left fibula and ununited 
fracture of the internal malleolus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 
5262 and 5271 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  Although it 
has not formally advised the veteran of the VCAA notice 
requirements, by way of the November 2000 rating decision and 
January 2001 statement of the case, the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence needed to substantiate his claims.  
In addition, in the December 2001 supplemental statement of 
the case, the RO set forth the text of the applicable 
implementing regulations and determined that it had complied 
with the VCAA.  

With respect to the duty to assist, the RO secured relevant 
VA medical examinations and opinions.  The veteran has 
submitted private medical records from various providers.  He 
has not indicated that there are relevant VA medical records 
that should be associated with the claims folder.  In fact, 
during the April 2001 personal hearing, the veteran related 
that he received most of his care from a private physician.  
Records of this treatment have not been associated with the 
claims folder.  However, when specifically asked by the 
Hearing Officer at that time, the veteran stated that the 
record was sufficient and that he did not wish to submit any 
additional private medical evidence.  Since the hearing, the 
veteran has not authorized VA to obtain any other private 
medical records.     

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal, to include 
testifying at hearings in April 2001 and May 2002.  
Therefore, there is no indication that the Board's present 
review of the claim will prejudice the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 2002 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

Service medical records documented treatment for left ankle 
fracture incurred in service in October 1944.  The separation 
examination report noted left ankle injury and knee injury in 
service.  There was no other finding or mention of orthopedic 
or neurologic disorder in service.  

In a March 1948 rating decision, the RO granted service 
connection for residuals of right knee injury.  Private 
medical records dated in May 1997 reflected surgery for right 
total knee arthroplasty.  In a September 1997 rating 
decision, the RO recharacterized the right knee disability to 
include the joint replacement.  

In addition, in a June 1948 action, the RO granted service 
connection for healed simple fracture of the left fibula and 
ununited fracture of the base internal malleolus, which it 
assigned a noncompensable (zero percent) rating.  It 
increased the evaluation to 10 percent in a May 1997 rating 
action.  

The report of VA examination in June 1953 showed complaints 
related to the right knee and left ankle.  The veteran had 
his shoes fitted for a special buildup about one year before, 
with few subsequent left ankle problems.  There was no 
mention or finding of left knee disorder or bilateral foot 
symptoms.  

Private medical records dated from 1988 to 1997 showed 
complaints of left knee pain in January 1990.  The diagnosis 
was medial collateral ligament strain.  The disorder resolved 
with conservative treatment.  The veteran returned in 
November 1990 with bilateral knee pain.  He was treated with 
medication and exercises.  The records were negative for 
complaint or finding related to foot pain, numbness, or 
tingling.  Similarly, VA medical evidence from the 1990s 
fails to reveal any complaint of foot pain, numbness, or 
tingling.  

The report of an August 1998 VA examination included no 
mention of foot pain, numbness, or tingling after the 
veteran's right total knee replacement.  

In a May 2000 statement, the veteran sought entitlement to 
service connection for right knee pain and other symptoms as 
secondary to the service-connected right total knee 
arthroplasty.  He also requested service connection for a 
left knee disorder as secondary to the service-connected left 
leg and ankle disability.  In an August 2000 statement, the 
veteran clarified that he experienced pain, numbness, and 
tingling in the feet since the right total knee replacement.  
In addition, he stated that he favored the left leg after the 
right knee replacement, causing left knee deterioration to 
the point of requiring a left total knee arthroplasty.  Since 
the left knee surgery, he had increased right knee and left 
leg and ankle symptoms.    

The veteran submitted private medical records from R. Wilson, 
M.D. and H. Ong, M.D. in August 2000.  In an associated 
statement, he indicated that the records showed previous left 
medial meniscus injury.  He indicated that an in-service 
explosion was the only time he suffered an injury severe 
enough to cause that damage.  No left knee injury was 
diagnosed in service, possibly because the left leg swelling 
was attributed to the ankle fracture.  In any event, the 
veteran stated that the deterioration of the right knee, as 
well as orthotics used to relieve left ankle pain, 
contributed to the deterioration of the left knee.  

Review of the records from Drs. Wilson and Ong included March 
1998 notes that showed complaints of left knee pain.  The 
diagnosis was degenerative torn meniscus and synovitis, which 
was treated arthroscopically.  The veteran returned with left 
knee problems in December 1999.  X-rays of the left knee 
showed severe osteoarthritis with near bone-on-bone contact.  
It was noted that he would try a wedge for left knee pain, 
though it could worsen his left ankle disability.  
Consultation with Dr. Ong in May 2000 confirmed the finding 
of severe left knee osteoarthritis.  History of right total 
knee replacement was noted.  The diagnosis was severe 
osteoarthritis of the left knee, status post right total 
knee.  Left total knee arthroplasty was performed in June 
2000.  Also in June 2000, the veteran underwent evaluation 
for newly diagnosed diabetes mellitus.  He reported having 
mild paresthesias in the feet.  Neurologic examination was 
essentially normal, to include sensation in the feet.  The 
diagnosis included peripheral neuropathy possibly secondary 
to glucose intolerance.  

The veteran was afforded a VA neurology examination in August 
2000.  He related that foot numbness and tingling began in 
approximately 1990 and had progressed since then.  The 
symptoms tended to affect the toes and balls of the feet.  He 
had more problems when he had to stand or sit for more than 
one hour.  The veteran was recently diagnosed as having 
diabetes, which was controlled with diet.  He indicated that 
a physician had told him about 10 years ago that a little 
numbness and tingling at his age was acceptable.  The 
examiner observed that the veteran had a mildly insecure gait 
with a cane.  On examination, the veteran was able to stand 
on his heels and toes and complete half of a deep knee bend.  
There was mild swelling of the left leg as compared to the 
right and mild left ankle deformity.  Ankle and knee reflexes 
were 2+ and equal.  Sensation was intact.  The lower 
extremities had normal strength and muscle tone.  The 
examiner stated that the veteran's symptoms of numbness and 
tingling might be related to age and/or his diabetes.  There 
was no other definable neurologic explanation for the 
symptoms.  

Also in August 2000, the veteran underwent a VA orthopedic 
examination.  The examination report included a review of the 
claims folder and medical records.  The veteran dated the 
onset of left knee symptoms to the early 1950s.  He had used 
a left-shoe buildup from 1951 and orthotics in both shoes 
from 1969.  Examination revealed slight general swelling of 
the left ankle medially and laterally.  There was no 
tenderness to palpation.  Range of motion testing showed 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  
The pertinent diagnosis was old healed left ankle fracture.  
The examiner noted that there was some complaint of weakness 
and fatigability to related to pain, but no incoordination.  
He rated the functional impairment as between mild and 
moderate.  In addition, the examiner stated that the left 
knee disorder was not related to the service-connected left 
ankle disability.  He noted that left knee complaints began 
in the early 1950s.  At that time, the veteran was not having 
any particular gait difficulties and had some buildup in the 
left shoe to compensate for any difference in the legs with 
respect to the left ankle fracture.   

In his September 2000 statement, the veteran again referred 
to Dr. Wilson's records, noting that the doctor had told him 
that the use of orthotics for pain from the service-connected 
left leg and ankle disability might have adversely affected 
the left knee and contributed to need for joint replacement.  
He added that he apparently suffered a torn left medial 
meniscus, asserting that his in-service injury was the only 
incident in which such an injury could have occurred.  

In a November 2000 rating decision, the RO continued the 10 
percent rating for the left leg and ankle disability.  It 
also denied service connection for left total knee 
arthroplasty and pain, numbness, and tingling of the feet, 
finding no evidence of disability in service and no secondary 
relationship to a service-connected disability.    

During his April 2001 personal hearing, the veteran testified 
that he had used a left ankle brace or orthotic for 50 years.  
He further specified that he had used a shoe buildup for 
years.  His private orthopedist recommended a prosthetic shoe 
insert, and surgery if that did not help.  He had never worn 
an actual brace on the ankle itself, with the exception of an 
elastic brace that he had not used for several years.  The 
veteran had 8 out of 10 pain in the left ankle on 
weightbearing; he had no real pain when sitting and not 
moving.  He also had severe pain if he did not use his 
orthotics.  In addition, there was constant left ankle 
swelling, to varying degrees throughout the day, which was 
relieved by elevation.  The veteran used a cane for some knee 
and ankle relief, but also for stability since his bilateral 
knee replacements.  He took Vioxx.  With respect to the left 
knee claim, the veteran alleged that he incurred a left knee 
injury in the same incident in which he suffered the right 
knee and left ankle injuries.  He conceded that there was no 
mention of left knee injury in service medical records.  He 
began using orthotics in his shoes in 1952 to help relieve 
left ankle pain.   Finally, concerning the claim for foot 
pain, numbness, and tingling, the veteran stated that he was 
diagnosed as having diabetes in 2000.  He had first noticed 
the symptoms in 1990.  

During the hearing, the veteran submitted written statements 
that mirrored his testimony on the record and earlier 
statements, as well as copies of service medical records, 
prior VA examinations, and other medical evidence.  Records 
of treatment from J. Weiss, D.P.M., dated in June 1997 
reflected complaints of acute right heel pain and bilateral 
foot pain.  The diagnosis was right plantar fasciitis and 
neuroma of the 3rd intermetatarsal space bilaterally, right 
greater than left.  Dr. Weiss advised the veteran that both 
disorders had probably been exacerbated by increased 
weightbearing after he did not do much weightbearing 
following knee surgery.  

A February 2000 statement from Dr. Wilson statement indicated 
that, as discussed at the time of the left knee arthroscopy, 
the findings were not due to acute injury but due to a 
chronic, longstanding and progressive problem.  He concluded 
as follows: "Whether or not the WWII injury caused this, 
certainly I think we can say all those such injuries would 
contribute to it.  I do not believe that your orthotics that 
you are wearing contributed, however."    

In June 2001, the RO secured the veteran's VA medical 
records.  Left knee X-rays taken in November 1991 and 
February 1992 were normal.  November 1991 X-rays of the left 
ankle showed old healed fractures of the distal tibia and 
fibula and mild degenerative arthritic changes.  

The veteran's January 2002 statement alleged that the 
supports used in his shoes were the same as a brace, such 
that he should be considered for a higher rating for his left 
ankle disability.  VA medical records submitted with the 
statement showed a visit to the podiatry clinic in July 1997 
for new orthotics.  He described aggravation of ankle 
complaints following right knee surgery.  Examination was 
negative for erythema or edema.  There was pain on palpation 
of the medial ankle and normal strength on motion but with 
pain.  New orthotics were requested.  

The veteran's testimony at a Board videoconference hearing in 
May 2002 was essentially cumulative of prior testimony and 
written statements of record.  

Analysis

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board observes that the RO has characterized the issue as 
service connection secondary to a service-connected 
disability.  However, it is clear from the RO's discussions 
that it considered whether left knee injury or foot symptoms 
were directly related to service.  In addition, the veteran 
has made repeated arguments as to a claim for direct service 
connection, such that there is no indication that the Board's 
consideration of the appeal on that basis will result in any 
prejudice.  Bernard, 4 Vet. App. at 392-94.  Moreover, the 
Board is generally obligated to address all theories of 
service connection.  See generally Schroeder v. West, 212 
F.3d 1265 (2000).  Accordingly, the Board will address both 
theories of service connection in this appeal.  

1.  Left Knee Disorder

The veteran alleges that he incurred a left knee injury in 
the same incident in which he suffered right knee and left 
ankle injuries in service.  Service medical records are 
negative for any indication of left knee injury or complaint 
in service.  Similarly, post-service records show no left 
knee complaints until 1990, despite the veteran's report of 
left knee symptoms beginning in the 1950s.  38 C.F.R. § 
3.303(b).  

Moreover, the Board finds no competent evidence linking the 
left knee disorder to service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The 
veteran argues that the March 1998 left knee diagnosis of 
torn medial meniscus supports his claim that he incurred a 
left knee injury in service.  However, the medial meniscus 
tear was noted to be degenerative, rather than traumatic, in 
nature.  As indicated in Dr. Wilson's February 2000 
statement, the left knee disorder was not due to acute injury 
but due to a chronic, longstanding and progressive problem.  
The veteran's personal, lay opinion as to the etiology of the 
current left knee disorder is not competent medical evidence 
required to warrant service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  In the absence of 
evidence of left knee injury in service or left knee disorder 
for many years thereafter, the Board finds no basis for 
establishing direct service connection.  

However, the Board does find that secondary service 
connection is in order.  Specifically, in his February 2000 
statement, Dr. Wilson opines that the veteran's service-
connected disabilities contributed to the left knee disorder.  
Although this statement does not support a finding of 
secondary service connection under 38 C.F.R. § 3.310(a), it 
does support secondary service-connection due to aggravation 
of a disorder by a service-connected disability.  Allen, 7 
Vet. App. at 448.  Accordingly, resolving doubt in the 
veteran's favor, the Board finds that the evidence support 
service connected for left total knee arthroplasty as 
secondary to the veteran's service-connected disabilities.  
38 U.S.C.A. § 5107(b).     

2.  Pain, Numbness, and Tingling in Both Feet

The veteran seeks service connection for foot pain, numbness, 
and tingling.  The Board notes that there is no evidence or 
allegation of these symptoms in service.  38 C.F.R. § 
3.303(b).  Although he initially alleged that the symptoms 
began after the service-connected right knee replacement 
surgery in 1997, he subsequently stated that he noticed 
symptoms in approximately 1990.  Medical evidence of record 
suggests that these symptoms may be related to diabetes 
mellitus, with which the veteran was diagnosed in 2000, or 
related to age.  There is simply no competent medical 
evidence that demonstrates a relationship between the foot 
pain, numbness, and tingling and the veteran's period of 
active duty service or any service-connected disability.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d at 1375.  
Again, the veteran's personal opinion as to the nature or 
etiology of the alleged disability is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the preponderance of the evidence is 
against service connection for pain, numbness, and tingling 
in the feet.  38 U.S.C.A. § 5107(b).   

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals of fracture of the distal left fibula and 
ununited fracture of the internal malleolus are currently 
evaluated as 10 percent disabling under Diagnostic Code 
(Code) 5262, impairment of the tibia and fibula, and Code 
5271, limited motion of the ankle.  38 C.F.R. § 4.71a.    

Under Code 5262, a 10 percent rating is assigned for malunion 
of the tibia and fibula with slight knee or ankle disability.  
Malunion with moderate or marked knee or ankle disability 
warrants a 20 percent or 30 percent evaluation, respectively.  
A maximum schedular rating of 40 percent is in order when 
there is nonunion of the tibia and fibula with loose motion, 
requiring a brace.  Under Code 5271, a 10 percent rating is 
assigned for moderate limitation of ankle motion.  A maximum 
20 percent rating is warranted for marked limitation of 
motion.  See 38 C.F.R. § 4.71, Plate II (range of motion for 
the ankle).   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Similar considerations for painful, unstable, malaligned 
joints, indications of pain on pressure or manipulation, 
muscle spasm, crepitation, and active and passive range of 
motion must be addressed when evaluating disability from 
arthritis.  38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.

Upon review of the record, the Board finds that the evidence 
supports an increase to no more than a 20 percent rating for 
the left ankle disability.  38 C.F.R. § 4.3.  The August 2000 
orthopedic examination shows dorsiflexion to 10 degrees and 
plantar flexion to 30 degrees.  This finding reflects 
moderate limitation of motion, which warrants no more than a 
10 percent rating under Code 5271.  However, the disability 
is also manifested by subjective complaints of significant 
pain on use, constant swelling to varying degrees throughout 
the day, and fatigability and weakness due to pain.  Other 
objective evidence of disability includes slight general 
swelling of the ankle and X-ray evidence of arthritis.  
Considering the veteran's complaints of pain and swelling in 
conjunction with the other physical findings, the Board finds 
that the overall disability picture demonstrates moderate 
ankle disability that warrants a 20 percent rating under Code 
5262.  38 C.F.R. § 4.7.  

The Board cannot conclude that the disability more closely 
approximates the criteria for marked disability to warrant a 
30 percent rating. Id.  Specifically, the VA orthopedic 
examiner characterizes the functional impairment from the 
ankle disability as mild to moderate only.  Moreover, there 
is no tenderness to palpation, objective indication of pain 
on motion, or allegation or indication of incoordination.  
Reflexes, sensation, and strength in the lower extremities 
are normal.        

The veteran has argued entitlement to the maximum rating 
under Code 5262, referring to the ununited fracture in the 
ankle and his long history of using orthotics.  However, the 
Board notes that the ununited fracture is of the internal 
malleolus, not of the tibia and fibula.  Moreover, there is 
no evidence of loose motion of the ankle requiring a brace.  
The veteran concedes that he had used only an elastic brace 
or bandage years ago.  The use of shoe inserts is not 
sufficiently analogous to the use of an ankle brace to 
warrant the maximum rating. Id.    

Finally, the Board finds no reason to refer the matter for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for left knee total 
arthroplasty as secondary to service-connected disabilities 
is granted.   

Service connection for pain, numbness, and tingling in both 
feet is denied.    
Subject to the law and regulations governing the payment of 
monetary benefits, a 20 percent disability rating for 
residuals of fracture of the distal left fibula and ununited 
fracture of the internal malleolus is granted. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

